Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 3/31/20 and 1/7/22 were considered. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 15 and 19  is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Boettiger et al (US20060292735).

    PNG
    media_image1.png
    270
    528
    media_image1.png
    Greyscale


Regarding claim 15, Boettiger et al teaches a method of forming a semiconductor device, the method comprising: providing a semiconductor wafer (106), the semiconductor wafer comprising a first side and a second side (see figure 7); forming a planar layer (102a) on the second side of the semiconductor wafer; forming a photoresist layer (110) on the planar layer; forming a microlens array in the planar layer (see figures 1-6 and paragraphs 26-33); and coupling a polymer (116) over and between each of a microlens of the microlens array (see figure 7).
Regarding claim  19, the method of claim 15, further comprising coupling a color filter array (103) to the second side of the semiconductor wafer before forming the planar wafer (see figure 5). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borthakur et al (US20190123083)in view of Jin et al (KR10-20130071837).

    PNG
    media_image2.png
    484
    495
    media_image2.png
    Greyscale

Regarding claim 1, Borthakur et al teaches a semiconductor device comprising: a microlens array (46) formed of a plurality of microlenses, each of the plurality of microlenses having a first side and a second side; a layer (48) of polymer formed over the second side of each of the plurality of microlenses; and a low index box (air gap-see figure 10) between adjacent microlenses of the plurality of microlenses.
Borthakur teaches a layer of silicon dioxide.  Borthakur fails to specifically disclose a layer of polymer formed over the microlenses.
Jin et al teaches a microlens array (30) formed of a plurality of microlenses, each of the plurality of microlenses having a first side and a second side; a layer (40) of polymer formed over the second side of each of the plurality of microlenses. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a polymer, since a polymer, such as a fluoropolymer, is a known coating layer for micro lenses which can increase the NA of the lens by forming a hydrophobic film. 
Regarding claim 2, the semiconductor device of claim 1, wherein the polymer is a fluoropolymer- see Examiner’s notes in claim 1.
Regarding claim 3, the semiconductor device of claim 1, the Borthakur-Jin combination fails to specifically disclose wherein the layer of polymer has a widest dimension of 250 nanometers. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine optimum size for the layer to ensure the layer doesn’t interfere with the transmission or focus of the light ; and  since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Regarding claim 4, the semiconductor device of claim 1, further comprising a filter array (CFA) in a box (CIAB-50/54-see paragraph 32-34) or a composite grid (CG) coupled with the first side of the microlens array (see figure 10).
Regarding claim 5, Borthakur teaches the microlens and coating have a refractive index range of 1.4-1.6. Although, the Borthakur-Jin combination fails to specifically disclose the semiconductor device of claim 4, wherein the CIAB comprises a material having a refractive index of 1.46, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to determine the CIAB material suitable for use in the imager such that light isn’t loss to reflections based on refractive index mismatch. Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

Regarding claim 6, Borthakur teaches the box created between the microlenses and CIAB are air gaps (refractive index of 1). Borthakur also teaches embodiments (see figure 8) where the box includes a material with a refractive index of 1.4 (paragraph 35). Although, the Borthakur- Jin combination fails to specifically disclose the semiconductor of claim 1, wherein the low index box has a refractive index of 1.39, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide this feature since 1.39 is still lower than the microlens material refractive index range of 1.4-1.6 (paragraph 35). Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

Regarding claim 7, the Borthakur-Jin combination fails to specifically disclose the semiconductor of claim 1, wherein the low index box has a widest dimension of 150 nanometers. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine optimum size/dimension for the box in the layer  to ensure the layer doesn’t interfere with the transmission or focus of the light; and  since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 8, Borthakur teaches the semiconductor of claim 1, wherein the microlens array (46) is formed of a material having a refractive index of 1.6 to 1.8.( Borthakur teaches an embodiment wherein the microlens is material with a refractive index of 1.6)
Regarding claim 9, Borthakur teaches a semiconductor device comprising: a microlens array (46) formed of a plurality of microlenses, each of the plurality of microlenses having a first side and a second side; a layer(48) of polymer formed over the second side of each of the plurality of microlenses; and one or more air gaps in a portion of the layer of polymer between adjacent microlenses of the plurality of microlenses (see figure 10).
Borthakur teaches a layer of silicon dioxide.  Borthakur fails to specifically disclose a layer of polymer formed over the microlenses.
Jin et al teaches a microlens array (30) formed of a plurality of microlenses, each of the plurality of microlenses having a first side and a second side; a layer (40) of polymer formed over the second side of each of the plurality of microlenses. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a polymer, since a polymer, such as a fluoropolymer, is a known coating layer for micro lenses which can increase the NA of the lens by forming a hydrophobic film. 
Regarding claim 10, the semiconductor device of claim 9, wherein the one or more air gaps are positioned in a low index box between each of the plurality of microlenses (see figure 10).
Regarding claim 11, the semiconductor device of claim 9, wherein the polymer is a fluoropolymer (see Examiner’s notes in claim 1).
Regarding claim 12, the Borthakur-Jin combination fails to specifically disclose the semiconductor device of claim 9, wherein the one or more air gaps have a longest dimension of 400 nanometers. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine optimum size/dimension air gap in the box in the layer to ensure the layer doesn’t interfere with the transmission or focus of the light; and  since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 13, the semiconductor device of claim 9, further comprising one of a color filter array (CFA) in a box (CIAB-#50/54) or a composite grid (CG) coupled to a first side of the microlens array (see figure 10).
Regarding claim 14, Borthakur teaches the microlens and coating have a refractive index range of 1.4-1.6. Although, the Borthakur-Jin combination fails to specifically disclose the semiconductor device of claim 9, wherein the CIAB comprises a material having a refractive index of 1.46, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to determine the CIAB material suitable for use in the imager such that light isn’t loss to reflections based on refractive index mismatch. Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
 

Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borthakur et al (US20190123083)in view of Jin et al (KR10-20130071837), further in view of Boettiger et al (US20060292735).
Regarding claim 15, Borthakur teaches a method of forming a semiconductor device, the method comprising: providing a semiconductor wafer (38), the semiconductor wafer comprising a first side and a second side; forming a planar layer (52 ) on the second side of the semiconductor wafer; forming a photoresist layer (CFA) on the planar layer; forming a microlens array on  in the planar layer; and coupling a polymer (silicon dioxide coating) over and between each of a microlens of the microlens array (see figure 10, 8 and 5).
	Borthakur teaches the microlens and CFA can be made from the same material.  Borthakur also teaches the microlens are formed on the planar layer and coated with a layer of silicon dioxide.  Borthakur fails to specifically disclose a layer of polymer formed over the microlenses.
Jin et al teaches a microlens array (30) formed of a plurality of microlenses, each of the plurality of microlenses having a first side and a second side; a layer (40) of polymer formed over the second side of each of the plurality of microlenses. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a polymer, since a polymer, such as a fluoropolymer, is a known coating layer for micro lenses which can increase the NA of the lens by forming a hydrophobic film. 
	Borthakur- Jin combination fails to specifically disclose forming a microlens array on  in the planar layer. 
In the same field of endeavor, Boettiger et al teaches a method of forming a semiconductor device, the method comprising: providing a semiconductor wafer (106), the semiconductor wafer comprising a first side and a second side (see figure 7); forming a planar layer (102a) on the second side of the semiconductor wafer; forming a photoresist layer (110) on the planar layer; forming a microlens array in the planar layer (see figures 1-6 and paragraphs 26-33); and coupling a polymer (116) over and between each of a microlens of the microlens array (see figure 7). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this method step, since it is a known method for forming microlenses on an imager and would have been within routine skill in the art. 
Regarding claim 16, the method of claim 15, wherein coupling a polymer over and between each of the microlenses further comprises forming one or more air gaps in a portion of the layer of polymer surrounding each of the plurality of microlenses (see figure 10).
Regarding claim 17, the Borthakur-Jin combination fails to specifically disclose the semiconductor device of claim 9, wherein the one or more air gaps have a longest dimension of 400 nanometers. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine optimum size/dimension air gap in the box in the layer to ensure the layer doesn’t interfere with the transmission or focus of the light; and  since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim  18, Borthakur teaches the box created between the microlenses and CIAB are air gaps (refractive index of 1). Borthakur also teaches embodiments (see figure 8) where the box include the coating material with a refractive index of 1.4 (paragraph 35).Although, the Borthakur- Jin combination fails to specifically disclose the semiconductor of claim 1, wherein the polymer comprises a low refractive index of 1.39, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide this feature since 1.39 is still lower than the microlens material refractive index range of 1.4-1.6 (paragraph 35). Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

Regarding claim 19, the method of claim 15, further comprising coupling a color filter  (CIAB or CFA)array to the second side of the semiconductor wafer before forming the planar wafer (see figure 5).
Regarding claim 20, Borthakur teaches the method of claim 15, further comprising forming a box in a portion of the layer of polymer surrounding each of the plurality of microlenses (see figure 10). However, Borthakur-Jin combination fails to specifically disclose the box comprising a widest dimension of 150 nanometers. It would have been obvious to one of ordinary skill in the art at the time the invention was made to determine optimum size/dimension for the box in the layer  to ensure the layer doesn’t interfere with the transmission or focus of the light; and  since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoffmuller et al (US20130270813) teaches a microlens array coated with a polymer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH